Citation Nr: 0325583	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 23, 1998, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




REMAND

The veteran, who is the appellant in this case, served on 
active duty from November 1965 to October 1974.  His awards 
and decorations included the Combat Action Ribbon.

In November 2000, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to an effective 
date earlier than April 23, 1998, for service connection for 
PTSD.  In so doing, the Board noted that there had been no 
clear and unmistakable error (CUE) in a January 1982 decision 
by the Veterans Administration (now the Department of 
Veterans Affairs, hereinafter VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  That decision had denied entitlement 
to service connection for paranoid schizophrenia and for a 
personality disorder, each claimed as PTSD.  The veteran 
disagreed with that decision and submitted a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In April 2001, pursuant to a motion by the VA, the Court 
vacated the Board's November 2000 decision and remanded it to 
the Board for consideration of the notice and development 
procedures set forth in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  That law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

Despite the Court's remand, the veteran has not yet been 
notified of the provisions of the VCAA, including the 
information he would need to provide and what evidence and 
information VA would obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
In July 2002, following additional development, the Board 
denied entitlement to an effective date earlier than April 
23, 1998, for service connection for PTSD.  Again, the Board 
found that there had been no CUE in the RO's January 1982 
decision which had denied entitlement to service connection 
for psychiatric disability claimed as PTSD.  In so doing, the 
Board noted that the VCAA was not applicable to claims of CUE 
in Board decisions.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Since that time, the Court has held that the VCAA is 
not applicable to claims of CUE with respect to final 
decisions of the RO.  See, e.g., Parker v. Principi, 15 Vet. 
App. 407, 412 (2002).  

In April 2003, pursuant to a joint motion of the parties, the 
Court vacated the Board's July 2002 decision and remanded the 
case for readjudication consistent with the motion.

The Board's July 2002 decision was limited, essentially, to 
the veteran's claims of CUE in the RO's decision of January 
1982.  As recognized in the joint motion of the parties, 
however, the veteran's appeal encompasses earlier effective 
date issues outside the context of CUE.  To those extents, 
the notice and development procedures of the VCAA are 
potentially applicable.  

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (2003).  

In light of the VA's duty to assist the veteran in the 
development of his claim, additional action is warranted 
prior to further appellate consideration.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
Accordingly, the case is remanded for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, with respect to the issue 
of an earlier effective date for service 
connection for PTSD, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
In so doing, identify which documents in 
evidence, if any, satisfy the 
requirements of 38 C.F.R. §38 U.S.C.A. 
§ 5103(a).  Then, notify the appellant of 
what evidence, if any, he is to submit 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

2.  When the foregoing actions have been 
completed, undertake any other indicated 
development, including the scheduling of 
any indicated VA examinations, and then 
readjudicate the issue of entitlement to 
an effective date earlier than April 23, 
1998, for service connection for post-
traumatic stress disorder (PTSD).  In so 
doing, consider all of the evidence 
and/or argument received in support of 
the veteran's claim.  If an earlier 
effective date is not possible, 
adjudicate the issue of whether the RO's 
January 1982 rating action, which denied 
entitlement to service connection for 
PTSD, was clearly and unmistakably 
erroneous.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  The veteran need take no action 
until he is so notified.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




